DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022 has been entered.
 
Response to Amendments
Applicant's amendments filed 8/01/2022 to claims 1 and 2 have been entered. Claims 1-10 remain pending, of which claims 1-3 and 8-10 are being considered on their merits. Claims 4-7 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzl et al. (US 2011/0124819) in view of Atanasova et al. (US 9,346,971) and van Wachem et al. (Biomaterials (1987), 8, 323,328).
This rejection addresses the embodiment of methoxyethyl acrylate (MEA) for formula (1) of claim 1, and the embodiment of trimethylammonium ethyl acrylate (TMAEA) for formula (2) of claim 1.
Hoelzl teaches a surface functionalized/coated with halogenated polymers (Abstract; claim 1), wherein the monomers for said polymers are selected in part from methacrylates and acrylates (¶0075).  Hoelzl teaches trimethylammonium ethyl acrylate as an exemplary species of acrylate monomer (¶0100) and envisions co-polymers (¶0078), reading on that embodiment of formula (2) of claims 1 and 3. Hoelzl teaches formulating the acrylate monomers comprising an amino group as their corresponding salt (¶0102), reading on the anion of formula (2) of claim 1. Hoelzl teaches coating PDVF surfaces with poly(acrylic acid) polymers for further application in cell culture dishes (¶0239-0240), reading in-part on the cell culture substrate of claim 1, and the embodiment of cell culture dishes as a bioreactor for claim 9. 
Regarding claims 1 and 3, Hoelzl does not teach a cell culture substrate comprising methoxyethyl acrylate. Regarding claim 1, Hoelzl does not teach the claimed molar ratios of 50-70% methoxyethyl acrylate (i.e. structural unit a-1) and 30-50% by mole of trimethylammonium ethyl acrylate (i.e. structural unit a-2). Regarding claim 2, Hoelzl does not teach the claimed molar ratios of 55-65% methoxyethyl acrylate (i.e. structural unit a-1) and 35-45% by mole of trimethylammonium ethyl acrylate (i.e. structural unit a-2). 
Atanasova teaches a polymer coating comprising 2-methoxyethyl acrylate monomers (i.e. poly(methoxyethyl acrylate) or PMEA; Abstract), on formula (1) claims 1 and 3. Atanasova applying PMEA coated biocompatible surfaces of substrates may be used in cell culture dishes and bioreactors (Col. 13, lines 1-4), reading on claim 1 and alternatively reading on claim 9.
van Wachem teaches a cell culture substrate comprising a positively-charged co-polymer of methyl methacrylate (MMA) and trimethylaminoethyl methacrylate –HCl salt (TMAEMA-Cl) in a ratio or 85:15 is effective for high numbers of endothelial cells to adhere to the substrate (Abstract), reading on the monomer molar ratios of claims 1 and 2.
Regarding claim 1, it would have been obvious before the invention was filed to combine the methoxyethyl acrylate of Atanasova with the trimethylammonium ethyl acrylate as a cell culture substrate of Hoelzl. A person of ordinary skill in the art would have had a reasonable expectation of success in doing and so would have been motivated to do so because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, both trimethylammonium ethyl acrylate as a cell culture substrate and methoxyethyl acrylate are taught as useful individually as a cell culture substrate, so their combination must be held prima facie obvious absent any showing of unexpected results to the contrary to the contrary.
Regarding the monomer molar ratios of claim 1, it would have been obvious before the invention was filed to formulate the methoxyethyl acrylate of Atanasova with the trimethylammonium ethyl acrylate as a cell culture substrate of Hoelzl at an 85:15 molar ratio in view of van Wachem. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Hoelzl, Atanasova, and van Wachem are all directed to cell culture substrates comprising acrylate or methacrylate polymers, because van Wachem teaches a structurally similar acrylate co-polymer comprising a non-charged monomer (MMA) and a positively-charged monomer (TMAEMA-Cl) as compared to the claims (i.e. MEA as the non-charged monomer and TMAEA as the positively charged monomer), and because van Wachem teaches that cellular adhesion depends of specific rations of non-charged-to-positively-charged monomers for acrylate co-polymers. The skilled artisan would have been motivated to do so because van Wachem teaches that the 85:15 molar ratio of non-charged-to positively-charged acrylate monomers is effective for high numbers of endothelial cells to adhere to the substrate.
Regarding claim 2, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, van Wachem teaches that the molar ration of non-charged acrylate monomer to positively charged acrylate monomer is a co-polymer composition is a result effective variable because to optimize endothelial cell adhesion. Thus, the burden is shifted back to establish criticality of the claimed molar rations by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzl, Atanasova, and van Wachem as applied to claims 1 and 9 above, and further in view of Takada et al. (US 2017/0029763).
The teachings of Hoelzl, Atanasova, and van Wachem are relied upon as set forth above. 
Regarding claim 8, Hoelzl, Atanasova, and van Wachem do not teach any porous membrane. Regarding claim 10, Hoelzl, Atanasova, and van Wachem do not teach culturing any species of stem cells.
Takeda teaches a co-polymer cell culture substrate comprised in-part of (meth)acrylic acid monomers (Abstract). Takeda teaches further adding the cell culturing substrate to a porous membrane, the membrane being useful to recover cells after detachment (¶0074), reading on claim 8. Takeda teaches culturing bone marrow-derived mesenchymal stem cells on a co-polymer cell culture substrate comprising methoxyethyl acrylate monomer (Example 7), reading on claim 10.
Regarding claim 8, it would have been obvious before the invention was filed to add the porous membrane of Takeda to the acrylate co-polymer cell culture substrate composition of Hoelzl and Atanasova. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Hoelzl, Atanasova, and Takeda are directed towards cell culture substrate compositions comprising structurally similar methacrylate/(meth)acrylic acid polymers. The skilled artisan would have been motivated to do so because Takeda teaches that further adding the cell culturing substrate to a porous membrane is predictably advantageous to recover cells after detachment.
Regarding claim 10, it would have been obvious before the invention was filed to further culture stem cells on the cell culture substrate of Hoelzl and Atanasova in view of Takeda. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Hoelzl, Atanasova, and Takeda are directed towards cell culture substrate compositions comprising structurally similar methacrylate/(meth)acrylic acid polymers, because both Atanasova and Takeda are directed towards methoxyethyl acrylate (MEA) and because Takeda teaches detailed methods of culturing bone marrow-derived mesenchymal stem cells on a co-polymer cell culture substrate comprising methoxyethyl acrylate. The skilled artisan would have been motivated to do so because the combination would predictably yield a method of culturing stem cells on the MEA-TMAEA co-polymer substrate taught by the combination of Hoelzl and Atanasova. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 414, 82 USPQ2d 1385, 1395-96 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.


Response to Arguments
Applicant’s arguments on pages 5-11 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
On pages 6-8 of the reply, Applicant again alleges that the disclosure sets forth unexpected results. While the instant claim amendments have slightly narrowed the claimed monomer ranges within the cell substrate copolymer, the issues at hand with respect to the obviousness rejection of record in the last Office Action are not substantially affected by the instant amendments. Note that any evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. See M.P.E.P. § 716.02(b). In this case, the argument remains unpersuasive as the cell adhesion of human mesenchymal stem cells to a substrate comprising MEA alone does not appear to be either statistically or practically different from the combination of MEA-TMAEA in various monomer ratios in Table 1 of the disclosure and summarized in Table A in the instant reply. At best, the disclosure sets forth an operable invention, but the operability of the claimed substrate composition is not germane to considerations of obviousness and unexpected results under 35 U.S.C. § 103. 
On pages 8-10 of the reply, Applicant alleges there would no motivation to a person of ordinary skill in the art to select the trimethylammonium ethyl acrylate polymer of Hoelzl. This is not found persuasive of error because "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In Re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). In this case, the trimethylammonium ethyl acrylate polymer of Hoelzl is a specifically recited embodiment of Hoelzl and so is pertinent to the claimed cell culture substrate composition.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on page 10 of the reply, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the arguments are not found persuasive of error as Applicant has not particularly pointed out which elements of the obviousness analysis could only have been gleaned from the instant Application.
	Applicant’s arguments on page 11 of the reply have been fully considered, but not found persuasive of error. Applicants rely on arguments traversing the above rejection of claim over Hoelzl, Atanasova, and van Wachem to traverse the rejections of claims 8 and 10 further in view of Takada. Therefore, the response set forth above to arguments also applies to this rejection.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653